Fourth Court of Appeals
                                     San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-13-00266-CR

                                       IN RE Juan MORENO

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: May 8, 2013

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On April 25, 2013, Relator Juan Moreno filed a petition for writ of mandamus, seeking to

compel the court reporter in Bexar County, Texas to produce a copy of the record in the case.

However, this court does not have jurisdiction to grant the requested relief. By statute, this court

has the authority to issue a writ of mandamus against “a judge of a district or county court in the

court of appeals district” and other writs as necessary to enforce our appellate jurisdiction. See

TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). We conclude the writ is not necessary to

enforce our jurisdiction. Accordingly, relator’s petition for writ of mandamus is dismissed for

lack of jurisdiction.

                                                     PER CURIAM

DO NOT PUBLISH
1
 This proceeding arises out of Cause No. 2009CR8686D, styled State of Texas v. Juan Moreno, pending in the
379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.